Hopkins, J. (dissenting).
I dissent and vote to reverse the judgment and to remand for a hearing after the submission of a current psychiatric report of the defendant pursuant to the provisions of section 2189-a of the Penal Law, with the following memorandum. 1 consider the psychiatric report before the sentencing court insufficient under the requirements of the statute. Section 2189-a is specific that the report ‘ ‘ shall include all facts and findings necessary to assist the court in imposing sentence,” That language means that psychiatric opinion *129must inform the court as to whether the “ defendant presents a probable behavior pattern which would render it dangerous to release him” and “whether such behavior problem can be favorably affected by custodial medical treatment.” (People v. Jackson, 20 A D 2d 170, 174.)
All that the psychiatric report before the court here stated was that the defendant was a “ sociopathic personality” and that ‘ ‘ there were no special recommendations because the prognosis is not considered favorable.” There should be psychiatric opinion that the defendant, as a sexual offender, constituted a danger to the community, and that his behavior could be ameliorated by custodial medical treatment, before a one day to life sentence could be imposed (cf. People v. Kearse, 28 A D 2d 910, decided July 10, 1967).
Moreover, a hearing should be held subsequent to the rendition of a current psychiatric report to the court. I cannot distinguish the Colorado and Pennsylvania statutes under examination recently (Specht v. Patterson, 386 U. S. 605; United States ex rel. Gerchman v. Maroney, 355 F. 2d 302) from our statute (Penal Law, §§ 243, 2189-a). In all of them, alternative sentences are provided in the instances of sexual crimes; in all of them, one of the alternatives is a sentence for one day to life; and in all of them, facts and findings are required in a psychiatric report, before the one day to life sentence can be legally made. True, the Colorado and Pennsylvania statutes call for a finding that the defendant poses a threat to the public, or is mentally ill, but our statute, as judicially construed, calls for virtually the same finding (People v. Jackson, 20 A D 2d 170, supra; cf. People v. Jackson, 21 A D 2d 843). In all these statutes, a life sentence may literally be the final outcome for the defendant.
Under these circumstances, I think that the standards of due process must be applied to the New York statute even as they were to the Colorado and Pennsylvania statutes. Our courts have recently voiced increasing concern over the kind and the depth of the treatment made available to the sexual psychopath (cf. People ex rel. Kaganovitch v. Wilkins, 23 A D 2d 178, 181-183; People v. Mosher, 24 A D 2d 47). At the least, the defendant has the right to a hearing with the safeguards of cross-examination and the submission of evidence on his behalf in rebuttal to the testimony -of the examining psychiatrist.
I find no material difference in the statutes because a new or independent proceeding is said to be necessitated in Colorado and Pennsylvania before the magnified sentence may be inflicted. The result to the defendant is the same. Whatever *130may be the path by which he is reached, he is still within the toils of a confinement which may endure his life, whether the sentence is imposed in New York or in one of the other two States.
In weighing the statutes, we must recognize that punishment for the crime is provided generally by an indeterminate term within minimum and maximum limits for less than life. The alternative of the maximum life sentence is not intended solely as punishment; it is, rather, in the nature of a quarantine directed toward the offender in order to remove him from the community both for its protection and in the interest of the offender himself. The heavier alternative treats the sexual psychopath as a person whose mental processes require commitment to an institution. Hence, the magnified sentence resembles the commitment of a mentally ill prisoner — a proceeding which invokes the characteristics of due process (cf. People ex rel. Kamisaroff v. Johnston, 13 N Y 2d 66; People ex rel. Morriale v. Branham, 291 N. Y. 312).
I therefore suggest a remand of the defendant for a current psychiatric examination and a hearing thereafter pursuant to the rulings in Specht and Maroney (supra).